DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 17 Feb 2021 has been entered.  Claims 1-13 and 17-23 are pending in the application with claims 14-16 cancelled.  Claims 1, 3, 5-6, 9, 11, 17, and 19 are currently amended with claims 21-23 newly added.  Applicant’s amendment to the Claims have overcome each and every objection, 35 U.S.C. 112, and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 17 Nov 2020.
It is noted that the prior claim interpretation under 35 U.S.C. 112(f) as stated in the preceding Office action is maintained.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims remain allowed over the prior art for the same reasons as stated in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785